                      Case 1:17-cv-00540-KBJ Document 22 Filed 01/28/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


   Consumers for Auto Reliability and Safety, et al.           )
                             Plaintiff                         )
                                v.                             )      Case No.     1:17-cv-00540-KBJ
                Federal Trade Commission                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Federal Trade Commission                                                                                     .


Date:          01/28/2019                                                               s/ Michele Arington
                                                                                         Attorney’s signature


                                                                               Michele Arington, DC Bar No. 434082
                                                                                     Printed name and bar number
                                                                                    Federal Trade Commission
                                                                                   Office of the General Counsel
                                                                               600 Pennsylvania Avenue, NW H-576
                                                                                      Washington, DC 20580
                                                                                               Address

                                                                                        marington@ftc.gov
                                                                                            E-mail address

                                                                                          (202) 326-3157
                                                                                          Telephone number

                                                                                          (202) 326-2477
                                                                                             FAX number
